Title: To Alexander Hamilton from James Reynolds, 2 May 1792
From: Reynolds, James
To: Hamilton, Alexander



Sir
Philadelphia 2d. May. 1792.

I must now for ever forbid you of visiting Mrs. R any more I was in hopes that it would in time ware off, but I find there is no hopes. So I am determed to put a finell end to it. if its in my power. for I find by your Seeing her onely Renews the Friendship, and likewise when you Call you are feareful any person Should See you am I a person of Such a bad Carector. that you would not wish to be seen in Coming in my house in the front way. all any Person Can say of me is that I am poore and I dont know if that is any Crime. So I must meet my fate. I have my Reasons for it for I cannot be Reconsiled to it. for there is know person Can tell the pain it give me except the[y] were plased in my sutivation I am shure the world would despise me if the[y] Onely new what I have bin Reconsiled to, I am in hopes in a short time to make you amends for your favour Rendered me I am Sir your humble Servant
J. Reynolds
Alexr. Hamilton Esqr.
